Mr. Justice Sterrett
delivered the opinion of the court, December 11th 1882.
One of the incidents of every judgment is a lien, for five years from the date of its entry, on all the real estate then owned by the defendant and situated within the proper county; and, that incident is neither destroyed nor affected by an order opening the judgment for the purpose of letting the defendant into a defence: Steinbridge’s Appeal, 1 P. & W. 481; Cope’s Appeal, 15 Norris 294. In such cases a special order is sometimes made, ex majóte cautela, that the judgment shall stand as security, but that is wholly unnecessary. Without any such order, it continues to be a judgment, with all its incidents and for all purposes except execution. Pending the defence to a judgment opened for that purpose, it may be revived and the lien thereof continued by issuing a scire facias thereon. If the issue is undetermined and the plaintiff wishes to continue the lien of his judgment he must, proceed by scire facias within the five years, as in other cases: Cope’s Appeal, supra. It follows therefore that the order of court in Armstrong county opening the original judgment as to Scott, one of the defendants, did not disturb the judgment as to either of them any further than was necessary for the purpose of making the defence. For all purposes, except execution against Scott, it remained a valid judgment against both defendants in that county, and pursuant to the provisions of the Act of 1840, Purd. 821, pl. 14, it was transferred to the Court of Common Pleas of Butler county. When the certified copy of the record was filed in that court it was the duty of the prothonotary to enter it as he did. The Act declares that a judgment thus transferred and docketed, shall have the same force and effect as to lien, revival, execution, etc., as if it had been entered in the court to which it is transferred. By virtue of the transfer, the judgment, originally obtained and continuing in force against both defendants in Armstrong county became a judgment against them in Butler county, and the court was clearly wrong in making the order complained of.
The order of court, making absolute the “rule to show cause why the entry made by the prothonotary in the judgment or lien docket should not be stricken off as to John Scott,” is reversed and set aside, and it is now ordered that tlie rule be discharged.